DOOLING, District Judge.
The language of section 64a of the Bankruptcy Act (Comp. St. § 9648), instead of declaring that the court shall order the trustee to pay first all taxes, etc., declares that it shall order the trustee to pay such taxes in advance of the payment of dividends to creditors. Section 65a (Comp. St. § 9649) declares;
“Dividends of an equal per centum shall be declared and paid on all allowed claims, except such as have priority or are secured.”
The Supreme Court, in the case of Richmond v. Bird, 249 U. S. 174, 39 Sup. Ct. 186, 63 L. Ed. 543, says:
“Section 64a directs that taxes he paid in advance of dividends to creditors ”, and ‘dividends/ as commonly used throughout the act, means partial payment to general creditors.”
Section 64b gives priority to certain labor and attachment claims, and the referee, by the order sought to be reviewed, directed the payment of such claims in advance of the payment of certain taxes due the United States government and the city of San Francisco.
The ordinary rules of construction support the ruling of the referee. The taxes in question are given priority only over “dividends to creditors.” Everywhere else in the act the word “dividend” means a partial payment to general creditors. There is no reason why a different meaning should be assigned to it here.
The order of the referee is affirmed.